I concur with the majority in affirming the judgment onplaintiff's cross-appeal relating to the matter of lifetime employment. I dissent, however, from that portion of the opinion affirming the judgment on defendant's appeal relating to wages for alleged overtime. In my opinion, the evidence preponderates against the findings of the court upon the latter issue.
Plaintiff's claim, it seems to me, is preposterous under the facts appearing in the majority opinion. Defendant in 1924 was employing three men, including plaintiff, to work in eight-hour shifts and was paying them a total monthly wage of $335. It discharged one of the men and retained the other two, including plaintiff, to do exactly the same work, which, of course, required them to work in twelve-hour shifts, but for which defendant agreed to pay, and did pay, a total wage of $350 per month. In other words, defendant paid a greater total wage to two men than it had formerly paid to *Page 416 
three for the same work. Plaintiff's former wage was, under the agreement, raised from $125 to $200 a month. After regularly accepting the agreed increased wage, for the increased amount of work, for over eleven years, plaintiff now comes forward with the claim that, in addition to his stipulated increase of pay, he was also to be paid for all overtime in excess of eight hours per day, which the court fixed at seventy-five cents per hour; and, in addition, plaintiff claims that, under the agreement, he was to be employed for the remainder of his natural life.
The court did not accept his story with reference to lifetime employment, and I am convinced from the record that his claim with reference to overtime pay is even less credible. It is unreasonable to think that a man would for eleven years forego collection or demand of wages that rightfully belonged to him and, in the meantime, run the hazard of loss through insolvency of his employer or take the risk not only of the statute of limitations, but also of the likelihood that his own death might jeopardize ultimate collection of the balance owing him.
I am unable to give credence to such a claim, and therefore dissent. *Page 417